DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I and Species of Fig. 10a-d (claims 1-5, 7-10) in the reply filed on 11/22/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,956,058. This is a statutory double patenting rejection.  While the language used is not exactly the same, the resulting structure of that language is the same.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,936,464; claims 1-6 of 9,597,165; and claims 1-7 of 9,956,058; . Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of the application and claims of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the patent is in effect a “species” of the “generic” invention of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims are anticipated by the claims of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Bryan (US 2006/0177789).
O’Bryan shows a dental model for facilitating placement of an orthodontic appliance on a patient's dentition (Fig. 1-2, 7C-D), the dental model comprising a positive physical model of at least a portion of the patient's dentition, including one or more teeth (Fig. 1-2, 7C-D), wherein the one or more teeth of the positive physical model are configured to receive at least a portion of the orthodontic appliance and to constrain movement of the orthodontic appliance when disposed therein at a location corresponding to a targeted placement of an orthodontic appliance on the patient's dentition (particularly shown in Fig. 7D).  With respect to claim 2, wherein the one or more teeth of the positive physical model comprise a recess for receiving at least the portion of the orthodontic appliance (either between the teeth in the interproximal portion or the recess formed in Fig. 7D that receives the wedge of the appliance).  With respect to claim 3, wherein the recess comprises an edge (bottom of interproximal portion that appliance will abut similar to bottom of appliance in Fig. 7D but between the teeth; or alternatively the top or bottom of recess that wedge is received in), wherein the edge is configured to abut against the orthodontic appliance and secure a position of the orthodontic appliance (see above and Fig. 7D).  With respect to claim 4, wherein the edge is shaped to receive a perimeter edge of the orthodontic appliance (particularly in the interproximal area at the bottom receiving the bottom perimeter edge of the appliance such as in Fig. 7D but at the interproximal area).  With respect to claim 5. (Original) The dental model of claim 2, wherein the recess comprises a shape corresponding to a base of the orthodontic appliance.  With respect to claim 7, wherein the one or more teeth of the positive physical model comprise a geometry feature configured to align with a notch of the orthodontic appliance (the teeth themselves form a geometry feature that aligns with the tooth receiving notches of the appliance).  With respect to claim 8, wherein the surface of the positive physical model corresponds to a real dental surface of the patient's dentition (while this is considered product-by-process, model made from patient).  With respect to claim 9, wherein the positive physical model is configured to be received into a transfer tray and anchor an orthodontic appliance therein (capable of being used for such).  With respect to claim 10, wherein the positive physical model further comprises one or more markings providing visual targeting information to facilitate placement of the orthodontic appliance (markings is very broad and the geometry of the model itself provides markings that identify the individual teeth for instance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772